Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 30 July 1781
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                  
                     
                     My dear MarquisHead Quarters near Dobbs’s Ferry 30th July 1781
                  
                  I have had the pleasure of receiving your favors of the 8th and 20th instants.  The first releived me from much anxiety, as I had seen Mr Revingtons account of the Action at Green Spring, which you may suppose was highly coloured in their favor.
                  I find by your last that neither my letter of the 29th of June or that of the 13th inst. had reached you—I cannot tell the dates of those previous as I have but few papers with me—I will confess to you that I have written much seldomer than I wished to do, but it has been owing to the very great danger to which dispatches were exposed while Lord Cornwallis was in possession of the Country.
                  You ask my opinion of the Virginia Campaign?  Be assured, my dear Marquis, your Conduct meets my warmest approbation, as it must that of every body—Should it even be said that my attachment to you betrayed me into partiality, you have only to appeal to facts to refute any such charge: but I trust there will be no occasion.
                  I very much approve of your intention of reinforcing General Greene as soon as circumstances will admit and as strongly as possible—If he can only maintain the advantage he has already gained in the Carolinas and Georgia the British Ministry will make a very different figure in the political scene to what it is plain they expected from Ld George Germaine’s letters of March last.
                  I refer you to my private letter which accompanies this and am with the tenderest Regard My dear Marquis yr most obt and hble servt.
                  
                  
                     P.S.  The Maps you mention have not come to hand.  Your servant may perhaps have them.  He did not come himself to Head Quarters.  the Letters were received from an Express.
                  
                  
               